UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended: December31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-35450 DEMANDWARE, INC. (Exact name of registrant as specified in its charter) Delaware 20-0982939 (State or other jurisdiction of incorporationor organization) (I.R.S. Employer Identification No.) 5 Wall Street, Burlington, MA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (888)553-9216 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.01 par value per share The New York Stock Exchange (NYSE) Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act:YesxNo¨ Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act:Yes¨Nox Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of June 30, 2015, the aggregate market value of the Registrant’s voting common stock held by non-affiliates of the Registrant was approximately $2.4 billion (based on the last reported sale price of the Registrant’s common stock at the close of business on June 30, 2015). For purposes of the immediately preceding sentence, the term “affiliate” consists of each director and executive officer of the Registrant. The number of shares outstanding of the Registrant’s Common Stock as of January 31, 2016 was 37,712,923 shares. Documents Incorporated by Reference Portions of the Registrant’s definitive proxy statement for its annual meeting of stockholders, which the Registrant intends to file pursuant to Regulation 14A with the Securities and Exchange Commission not later than 120 days after the Registrant’s fiscal year end of December31, 2015, are incorporated by reference into Part III of this Form 10-K. DEMANDWARE, INC. 2-K ANNUAL REPORT TABLE OF CONTENTS Page PART I Item1. Business 3 Item1A. Risk Factors 18 Item1B. Unresolved Staff Comments 32 Item2. Properties 32 Item3. Legal Proceedings 33 Item4. Mine Safety Disclosures 33 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 34 Item6. Selected Financial Data 36 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item7A. Quantitative and Qualitative Disclosures About Market Risk 52 Item8. Financial Statements and Supplementary Data 54 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 80 Item9A. Controls and Procedures 80 Item9B. Other Information 82 PART III Item10. Directors, Executive Officers and Corporate Governance 83 Item11. Executive Compensation 83 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 83 Item13. Certain Relationships and Related Transactions, and Director Independence 83 Item14. Principal Accountant Fees and Services 83 PART IV Item15. Exhibits and Financial Statement Schedules 84 Signatures 85 Exhibit Index 86 2 PART I SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act. All statements other than statements relating to historical matters should be considered forward-looking statements. In addition, forward-looking statements may consist of statements including such words as “may,” “believe,” “could,” “anticipate,” “would,” “might,” “plan,” “expect,” and similar expressions or the negative of such terms or other comparable terminology. These forward-looking statements speak only as of the date of this Annual Report on Form 10-K and are subject to business and economic risks, among others. These statements are not guarantees of future performance and involve certain risks, uncertainties, and assumptions that are difficult to predict, and you should not place undue reliance on our forward-looking statements. Our actual results could differ materially from those set forth in the forward-looking statements as a result of a number of important factors, including the factors set forth in Part I, Item1A, “Risk Factors,” and elsewhere in this Annual Report on Form 10-K and in our other reports filed with the Securities and Exchange Commission, or SEC. We expressly disclaim any obligation to update the forward-looking statements to reflect events or circumstances that arise after the date hereof. ITEM 1. BUSINESS Overview We are a leading provider of enterprise-class cloud commerce solutions for retailers and branded manufacturers, including solutions for digital commerce and point of sale, as well as order management and predictive intelligence capabilities. Our Demandware Commerce offering is a combination of our cloud platform, community and related services that enables customers to establish and execute complex digital commerce strategies. Demandware Commerce facilitates global expansion, omni-channel processes, multi-brand and multi-site rollouts, predictive merchandising and in-store operations. The foundation of our offering is our technology platform, the Demandware Commerce Cloud. The Demandware Commerce Cloud consists of two primary solutions: Demandware Digital and Demandware Store. With multiple seamless upgrades to our cloud platform per year, our customers run the latest version and have access to a steady stream of new and innovative commerce functionality as soon as it becomes available. Through our highly scalable, secure and open platform, our customers create seamless brand experiences to reach their consumers across all digital touch points globally, including ecommerce sites, mobile applications, social media channels and in the store. We provide customers with easy-to-use applications to manage and personalize the consumer experience. By simplifying access to the most current commerce functionality, by offering open commerce application program interfaces, or APIs, and by providing increased visibility into operations, we provide our customers with increased control over their commerce operations.
